        Case 1:15-cr-00095-AJN Document 2848 Filed 05/11/20 Page 1 of 1


                                                                                                   5/11/20

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                 –v–
                                                                    15-cr-95 (AJN)
  Abdullah Yoda,
                                                                       ORDER
                        Defendant.



ALISON J. NATHAN, District Judge:

       A presentment, arraignment, and initial conference for an alleged violation of supervised

release is hereby scheduled for June 17, 2020, at 1 p.m.


 Dated: May 11, 2020
        New York, New York
                                                 ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
